         Case 1:20-cv-02627-JPO Document 29 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISIAM RAY FRIAR,
                               Plaintiff,
                                                                  20-CV-2627 (JPO)
                     -v-
                                                                       ORDER
 WYNDHAM VACATION RESORTS,
 INC. et al.,
                   Defendants.



J. PAUL OETKEN, District Judge:

       On June 21, 2020, Plaintiff Isiam Ray Friar, proceeding pro se, filed an ex parte motion

for a protective order with this Court. The motion sought an order prohibiting Defendants from

seeking information about Friar’s professional stage name or other information about his

employment. (Dkt. No. 24.) Defendant Wyndham Vacation Resorts, Inc. filed a letter opposing

the motion, arguing that such information was relevant to its claims and defenses (see Dkt. No.

25).

       The motion for a protective order is granted in part. Defendants are prohibited from

inquiring or otherwise seeking information about Friar’s professional stage name. The parties

are further ordered to file under seal any document containing information directly pertaining to

Friar’s employment, accompanied by a redacted public version.

       SO ORDERED.

Dated: July 14, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
